NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 15a0137n.06

                                            Case No. 14-3537                                    FILED
                                                                                         Feb 19, 2015
                            UNITED STATES COURT OF APPEALS                           DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


VIJAY KUMAR GOSWAMI,                                     )
                                                         )
        Petitioner,                                      )
                                                         )        ON PETITION FOR REVIEW
v.                                                       )        FROM THE UNITED STATES
                                                         )        BOARD   OF  IMMIGRATION
ERIC HOLDER, JR., Attorney General,                      )        APPEALS
                                                         )
        Respondent.                                      )
                                                         )
____________________________________/                    )



Before: MERRITT and WHITE, Circuit Judges; HOOD, District Judge.

        MERRITT, Circuit Judge. In this immigration case, petitioner Vijay Kumar Goswami

seeks review of a decision of the Board of Immigration Appeals dismissing his appeal from a

denial of withholding of removal and relief under the Convention Against Torture. Petitioner

argues that, given his caste and career prospects, deportation to India renders him vulnerable to

retaliatory violence from members of India’s Muslim minority who might someday target him in

retribution for interreligious violence by members of India’s Hindu majority. The question

before us is whether the record compels the conclusion that it is “more likely than not” that he





  The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by
designation.
Case No. 14-3537
Goswami v. Holder

will be subject to persecution or torture in India. For the reasons that follow, we deny the

petition for review.

                                               I.

       Following commencement of removal proceedings, Goswami applied for asylum,

withholding of removal, and relief under the Convention Against Torture, rooting his concerns

about persecution and torture in his belief that he would be unable to secure work outside Hindu

temples and his concerns about sporadic cycles of interreligious violence that target temple

attendants. Like more than 80 percent of India’s 1.15 billion inhabitants, Goswami is a Hindu.

He testified that he is also a member of a subset of the Brahmin caste with strong links to Hindu

religious institutions.   According to Goswami, members of his caste (the Goswami caste)

traditionally serve as either temple attendants or teachers. However, he believes insufficient

academic credentials would prevent him from pursuing a career as a teacher in India and force

him to become a temple attendant—a position he would not otherwise choose. Goswami also

cited occasions when Muslims have attacked Hindu temple attendants in retaliation for violence

directed at members of India’s Muslim minority by members of its Hindu majority, suggesting

that a career as a temple attendant was not only subjectively unappealing to him but also

objectively dangerous.

       The Immigration Judge who first reviewed Goswami’s applications found him to be

generally credible, except with regard to his education and employment prospects outside of

temple service. The Immigration Judge dismissed Goswami’s application for asylum as being

untimely and unexcused.      He considered evidence of “instances of communal violence or

violence along religious lines” as well Goswami’s recollection of “his whole family hiding in a

very small room for a couple of days” to avoid interreligious conflict in 1985. The Immigration


                                              -2-
Case No. 14-3537
Goswami v. Holder

Judge concluded that the record did not demonstrate a likelihood either that Goswami’s life or

freedom would be threatened on the basis of caste or faith or that he would be subject to torture.

Goswami appealed the decisions regarding withholding of deportation and relief under the

Convention to the Board of Immigration Appeals.         Finding no reversible error, the Board

dismissed the appeal.

                                                II.

          We review immigration decisions for substantial evidence, reversing only if the record

would compel any reasonable adjudicator to reach a contrary conclusion. INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992); Ndrecaj v. Mukasey, 522 F.3d 667, 672–73 (6th Cir. 2008).

   A. Withholding of Removal

          An otherwise removable alien may petition for withholding of removal by showing a

clear probability that, following the pending removal, the alien’s “life or freedom would be

threatened” on a protected ground. 8 U.S.C. § 1231(b)(3)(A) (2012); Zoarab v. Mukasey, 524
F.3d 777, 782 (6th Cir. 2008). A “clear probability” means that “it is more likely than not that

the alien would be subject to persecution.” INS v. Stevic, 467 U.S. 407, 424, 429–30 (1984). If

the fear of persecution comes from non-government actors, as here, petitioners must show that

the government is unable or unwilling to protect them. Khalili v. Holder, 557 F.3d 429, 436 (6th

Cir. 2009). A determination regarding eligibility for withholding of removal is conclusive if

supported by substantial evidence on the record considered as a whole. Elias–Zacarias, 502 U.S.

at 481.

          Notwithstanding Goswami’s subjective dissatisfaction with the lifestyle of a temple

attendant and the objective but small chance that religious vocation would make him a target of

possible religious violence, the record as a whole does not show a compelling threat to


                                               -3-
Case No. 14-3537
Goswami v. Holder

Goswami’s life or freedom. Indeed, the record indicates that members of Goswami’s family

currently engage safely in temple service and other occupations. While the record demonstrates

frightening examples of interreligious violence in India, nothing suggests that this violence is

common or particularly likely to recur in a way that would threaten Goswami following his

return to India. Moreover, Goswami did not demonstrate that his government was unwilling or

unable to protect him from violence.

   B. Convention Against Torture

       To qualify for protection under the Convention Against Torture, a petitioner bears the

burden of showing that “it is more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2014). To state a prima facie case

for relief, petitioners must show that they will be subject to “severe pain or suffering, whether

physical or mental . . . by or at the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” Id. § 1208.18(a)(1).

       As outlined above, we recognize that the record contains evidence of isolated incidents of

interreligious violence. We cannot conclude, however, that the record compels a finding that

Goswami is likely to be a victim of such violence. Neither does the record demonstrate that

India’s public officials would sanction or ignore the violence on which Goswami’s claims

depend. We conclude that substantial evidence supports the prior findings that Goswami is not

likely to face torture by or at the acquiescence of Indian public officials.

       For the foregoing reasons, the petition for review is denied.




                                                 -4-